ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of--                                    )
                                               )
Epsilon Lambda Electronics Inc.                )      ASBCA No. 60704
                                               )
Under Contract Nos. FA9453-1 O-C-0029          )
                    N68335-07-C-0460           )

APPEARANCE FOR THE APPELLANT:                         Mr. Robert M. Knox
                                                       President

APPEARANCES FOR THE GOVERNMENT:                       E. Michael Chiaparas, Esq.
                                                       DCMA Chief Trial Attorney
                                                      Lawrence S. Rabyne, Esq.
                                                       Senior Trial Attorney
                                                       Defense Contract Management Agency
                                                       Arlington Heights, IL

                                ORDER OF DISMISSAL

        On 6 September 2017, Mr. Knox, on behalf of appellant, executed a settlement
agreement with the government disposing of the subject matter of this appeal by
establishing a payment plan with the government. The settlement agreement required
appellant to file a motion to dismiss with prejudice within 10 days of its execution.
This, appellant did not do. The government requested that we dismiss the matter
anyway, and appellant opposed that request. Consequently, we conducted a telephonic
status conference with the parties today to discuss the matter. During that status
conference, Mr. Knox represented that he wished to dismiss his appeal with prejudice to
bring this matter to closure. We inquired with Mr. Knox to make sure that he
understood the ramifications of this request and that he understood that he would not be
able to bring a new appeal on the same subject matter if the request were granted.
Mr. Knox stated that he understood and that he still desired the prejudicial dismissal.
We also inquired of the government whether it would still consider itself bound by the
settlement agreement in light of appellant's failure to file a timely request for dismissal.
On behalf of the government, Mr. Rabyne stated that the government would remain
bound by the agreement. Mr. Rabyne also stated that the government had no objection
to the motion to dismiss.
       In light of the government's agreement to abide by the terms of the settlement
agreement and Mr. Knox's unopposed request to dismiss this appeal with prejudice,
this appeal is hereby DISMISSED WITH PREJUDICE.


      Dated: 7 November 2017



                                                 J.)IB1BPROUTY
                                                 Administrative Judge
                                                 Vice Chairman
                                                 Armed Services Board
                                                 of Contract Appeals



     I certify that the foregoing is a true copy of the Order of Dismissal of the
Armed Services Board of Contract Appeals in ASBCA No. 60704, Appeal of Epsilon
Lambda Electronics Inc., rendered in conformance with the Board's Charter.

      Dated:



                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals




                                           2